           Case 1:21-mj-00423-ZMF Document 6 Filed 05/18/21 Page 1 of 1
NOTICE OF APPEARANCE IN A CRIMINAL CASE



                                   CLERK’S OFFICE
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                               WASHINGTON, D.C. 20001


UNITED STATES OF AMERICA


        vs.                                        Criminal Number



            (Defendant)




TO:      ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT I APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.


I AM APPEARING IN THIS ACTION AS:             (Please check one)


 9       CJA                9■     RETAINED         9     FEDERAL PUBLIC DEFENDER



                                                               (Signature)



                                          PLEASE PRINT THE FOLLOWING INFORMATION:



                                                       (Attorney & Bar ID Number)


                                                              (Firm Name)


                                                            (Street Address)


                                          (City)               (State)          (Zip)


                                                          (Telephone Number)
